JOURNAL ENTRY AND OPINION
Abdul Sharif, relator, filed a  petition for a writ of procedendo against respondent, Judge Nancy McDonnell. Relator alleges that respondent has neglected or refused to comply with a writ of mandamus issued against respondent in State ex rel. Sharif v. McDonnell (May 25, 2000), Cuyahoga App. No. 77120, unreported (hereinafter "Sharif I"). The writ ordered respondent to prepare findings of fact and conclusions of law in Cuyahoga County C.P. Case No. CR-238403. Respondent filed a motion to dismiss the petition or, in the alternative, motion for summary judgment. For the following reasons, we grant respondent's motion.
A writ of procedendo may be issued when a court has refused to render a judgment or has unnecessarily delayed proceeding to judgment. State ex rel. Crandall, Pheils  Wisniewski v. DeCessna (1995), 73 Ohio St.3d 180,652 N.E.2d 742. Respondent maintains that she has not proceeded to render the ordered findings because this court issued a stay of its judgment requiring her to do so. Indeed, on September 21, 2000, this court granted respondent's motion to stay the execution of judgment in Sharif I pending the disposition of respondent's appeal to the Supreme Court of Ohio. Sharif I, Motion No. 19803 dated Sept. 21, 2000. As a consequence, respondent is temporarily relieved from issuing the ordered findings of fact and conclusions of law for the duration of the stay. Procedendo is thus improper.
Case dismissed. Costs assessed against relator. Clerk of court is to serve notice upon all parties as provided in Civ.R. 58(B).
TERRENCE O'DONNELL, J. CONCURS
_______________________________ ANN DYKE, ADMINISTRATIVE JUDGE